Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney M. Nichols on 07/27/2022.

The application has been amended as follows: 

In claim 1 line 1 delete “An” and insert --- A stable ---.
In claim 1 line 2 delete “An” and insert --- A stable ---.
In claim 2 line 10 after “and/or” insert --- an ---.
In claim 7 line 1 after “is” insert --- the ---.
In claim 8 line 1 after “is” insert --- the ---.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches similar gel capsule compositions comprising at least two polysaccharides in comparison to the instantly claimed gel capsule composition comprising only the single polysaccharide, a carrageenan. The instant invention is to a gel capsule comprising the single polysaccharide, a carrageenan. The instant invention demonstrates in Tables 1 and 2 that the instantly claimed gel capsule comprising only carrageenan as the polysaccharide is far more stable than a similar gel capsule in Table 3 comprising more than one polysaccharide found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621. The examiner can normally be reached 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616